          Case 1:20-cv-01764-NONE-SAB Document 16 Filed 06/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DANIEL LIBRATY,                                     Case No. 1:20-cv-01764-NONE-SAB

12                  Plaintiff,                           ORDER GRANTING JOHN T.
                                                         HARRINGTON’S PRO HAC VICE
13           v.                                          APPLICATION

14   ROBERT WILKIE, et al.,                              (ECF No. 15)

15                  Defendants.

16

17          The court has read and considered the application of John T. Harrington, attorney for

18 Plaintiff Daniel Libraty for admission to practice Pro Hac Vice under the provisions of Local

19 Rule 180(b)(2) of the Local Rules of Practice of the United States District Court for this District.
20 (ECF No. 15.) Having reviewed the application, John T. Harrington’s application for admission

21 to practice Pro Hac Vice is HEREBY GRANTED.

22
     IT IS SO ORDERED.
23

24 Dated:      June 15, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
